DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/573,311. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the sets of claims contain at least one motor, two pistons, a variable output drive device, and the two pistons deliver a flow of solvent to a liquid chromatography system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP1437509 to Allington et al. (this was provided in applicant’s 1/22/2020 IDS) in view of U.S. Publication No. 2010/0029428 to Abe et al.
Regarding claims 1 and 13, the Allington patent teaches a liquid chromatography solvent pump comprising: at least one motor 160; a first piston 115; a second piston 120; and a gear box 165 coupling the motor to the pistons, wherein the first piston and the second piston are configured to deliver a flow of solvent in a liquid chromatography system.  The solvent is interpreted as a fluid that is used in chromatography, see abstract and Fig. 1.
However, the Allington patent lacks a teaching of a continuously variable output drive system.
The Abe publication teaches a continuously variable transmission that couples a power source 3 to an output 7.  See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Allington patent to have the transmission as taught by the Abe publication as it would have been substituting one 
Regarding claim 2, the continuously variable output drive system includes a gearbox configured to provide a continuously variable output ratio between at least one input from the at least one motor and an output delivered to at least one of the first piston and the second piston.  See Fig. 1 of Abe.
Regarding claim 3, the at least one motor is a first motor 3 and a second motor 50, each of these power sources is interpreted as a motor.  See Fig. 1 of Abe.
Regarding claim 4, the gearbox includes a stage of gears comprising: a sun gear 21; a plurality of planet gears 23 meshed with and surrounding the sun gear and configured to revolve around the sun gear; and a ring gear 22 meshed with and surrounding the plurality of planet gears, wherein the plurality of planet gears are configured to revolve within the ring gear. See Fig. 1 of Abe.
Regarding claim 5, the first motor and the second motor are configured to operate at least one of the first piston and the second piston without reversing direction. See Fig. 1 of Abe where none of the motors is reversing.
Regarding claim 14, delivering a flow of solvent in a liquid chromatography system by the at least one piston with a flow rate determined at least partially by the output.  The output of the motor determines the speed of the piston.  See paragraphs 0017-0018 of Allington.
Regarding claim 17, the liquid chromatography solvent pump further includes: a first motor 3; and a second motor 50, and wherein the gearbox further includes: a sun .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP1437509 to Allington et al. in view of U.S. Publication No. 2010/0029428 to Abe et al. in view of U.S. Publication No. 2018/0149628 to Yamakawa.
Regarding claim 20, the Allington patent teaches a liquid chromatography solvent pump comprising: at least one motor 160; a first piston 115; a second piston 120; and a gear box 165 coupling the motor to the pistons, wherein the first piston and the second piston are configured to deliver a flow of solvent in a liquid chromatography system.  The solvent is interpreted as a fluid that is used in chromatography, see abstract and Fig. 1.
However, the Allington patent lacks a teaching of a continuously variable output drive system.
The Abe publication teaches a continuously variable transmission that couples a power source 3 to an output 7.  See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Allington patent to have the transmission as taught by the Abe publication as it would have been substituting one 
However, the Allington patent lacks a teaching of a sample delivery system in fluidic communication with solvent delivery system; a liquid chromatography column located downstream from the solvent delivery system and the sample delivery system; and a detector located downstream from the liquid chromatography column.
The Yamakawa publication teaches a sample delivery system 1s in fluidic communication with solvent delivery system; a liquid chromatography column 1c located downstream from the solvent delivery system and the sample delivery system; and a detector 1d located downstream from the liquid chromatography column.  See paragraph 0045 and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Allington patent to have the sample delivery system in fluidic communication with solvent delivery system; a liquid chromatography column located downstream from the solvent delivery system and the sample delivery system; and a detector located downstream from the liquid chromatography column as taught by the Yamakawa publication in order to provide a more accurate chromatograph apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,935,035 to Schmidt teaches a variable speed transmission.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659